COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Fitzpatrick
Argued at Salem, Virginia


KENNETH A. GRIMSHAW

v.   Record No. 2592-94-3               MEMORANDUM OPINION * BY
                                      CHIEF JUDGE NORMAN K. MOON
ROBBIE JEAN GRIMSHAW                        MARCH 19, 1996


           FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                       Ray W. Grubbs, Judge
          Robert C. Viar, Jr., for appellant.

          Max Jenkins (Jenkins & Jenkins, on brief) for
          appellee.



     Kenneth A. Grimshaw appeals from an order entering judgment

on an accumulated arrearage for spousal support pendente lite.

Grimshaw claims that the court had neither personal nor subject

matter jurisdiction to enter judgment on this arrearage.    We

dismiss the appeal.

     The trial judge did not sign the statement of facts prepared

by the appellant pursuant to Rule 5A:8(c).    We therefore must

determine whether a transcript or statement of facts is

indispensable to the determination of the issues on appeal.        See

Clary v. Clary, 15 Va. App. 598, 600, 425 S.E.2d 821, 822 (1993)

(per curiam).   We find that the appeal can be disposed of without

a transcript or statement of facts.

     Robbie Jean Grimshaw filed for divorce in Virginia in 1988.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
 At the time the bill of complaint was filed, Mrs. Grimshaw had

not been a resident of Virginia for six months as required by

Code § 20-97.   While the complaint was pending, the parties set a

hearing on pendente lite support for November 18, 1988.     Mrs.

Grimshaw then dismissed her complaint in order to refile when the

jurisdictional requirements were met.    The parties did not

abandon the pendente lite hearing, however; instead, they agreed

to continue it until December 6, 1988.   The change in dates,

which the parties agreed to with the knowledge that the original

complaint would be dismissed, was apparently made at the request

of Mr. Grimshaw.    Mrs. Grimshaw refiled a bill of complaint on

November 14th, and sent formal notice of the pendente lite
hearing to Mr. Grimshaw on the same date, setting forth the

relief that would be requested at that hearing.

     Mr. Grimshaw, who was living in North Carolina, was not

personally served until December 13, 1988.   Neither Grimshaw nor

his attorney had appeared at the hearing on December 6th.

However, the court found that Mr. Grimshaw had made a general

appearance in the case when he agreed to the original pendente
lite hearing and then requested that it be continued.

Accordingly, the court ordered pendente lite spousal support of

$1,950 per month.

     While the action was pending in Virginia, Mr. Grimshaw was

in the process of obtaining a divorce in North Carolina.    Mr.

Grimshaw had moved to North Carolina shortly before the parties

agreed to separate, and Mrs. Grimshaw never lived there during

                                - 2 -
the marriage.    Mrs. Grimshaw was served with the divorce

pleadings by certified mail, but she did not answer or appear.

The North Carolina court entered a divorce decree on December 12,

1988.

        On February 21, 1989, Mr. Grimshaw filed an answer in the

Virginia divorce case denying the allegations of the appellee and

asserting lack of personal jurisdiction.      He also filed motions

to vacate the support order based on lack of personal

jurisdiction and to modify the support order.      On April 20, 1989,

the trial court denied the motion to vacate but reduced the

support award to $1,455 per month.       The court held that it had

personal jurisdiction over Grimshaw by virtue of his general

appearance prior to the December 6 hearing.      The court entered a

judgment against Mr. Grimshaw for the four months' arrearage of

$7,800, with the judgment to be docketed as a lien against the

real estate owned by him.    At Mr. Grimshaw's request, the court

ordered that this judgment be considered final.      Mr. Grimshaw did

not appeal the order finding that the court had jurisdiction and

reducing the arrearage to judgment.      That ruling became a final

determination that the court had personal jurisdiction over Mr.

Grimshaw.
        The court referred the case to a commissioner for a

recommendation on equitable distribution and permanent spousal

support.    By order of January 13, 1992, the court found that it

had personal jurisdiction over Mr. Grimshaw from entry of the

pendente lite order onward, and adopted the commissioner's

                                 - 3 -
recommendations on both support and equitable distribution.   The

court also found that the North Carolina divorce decree was

valid.   On February 12, 1992, the court determined the amount Mr.

Grimshaw owed to Mrs. Grimshaw, including the accumulated support

arrearage, and reduced the full arrearage to judgment.   The order

Grimshaw seeks to appeal, entered on December 2, 1994, was simply

one in a series of orders by the court determining the amounts

owed by Grimshaw for both support and equitable distribution and

seeking to enforce payment through garnishment.
     Mr. Grimshaw argues that the order of pendente lite support

entered on December 6, 1988, was void for lack of personal

jurisdiction, and that a judgment for an arrearage based on this

order cannot stand.   However, when Mr. Grimshaw filed his answer

and motion asserting lack of jurisdiction, he placed the issue of

jurisdiction before the court.    The court found that Grimshaw had

made a general appearance in the case when the original complaint

was pending, and on that basis found that it had personal

jurisdiction over him in the refiled action as well.

     While the trial court was correct that Mr. Grimshaw made a

general appearance in the first divorce action when he requested

that the support hearing be continued, see Kiser v. Amalgamated
Clothing Workers, 169 Va. 574, 591, 194 S.E. 727, 734 (1938); New

River Mineral Co. v. Painter, 100 Va. 507, 509, 42 S.E. 300, 301

(1902), it erred in holding that personal jurisdiction based on

the general appearance carried over to the refiled bill of

complaint.   Mrs. Grimshaw did not file an amended bill of
                                 - 4 -
complaint; she nonsuited the original bill and filed anew.

However, Mr. Grimshaw appeared in the second proceeding in which

the court determined that personal jurisdiction over him extended

to the date of his personal appearance.    The court's erroneous

decision that it retained jurisdiction over Mr. Grimshaw after

the first action was nonsuited was voidable, and thus subject to

challenge on direct appeal.    See Erickson-Dickson v. Erickson-

Dickson, 12 Va. App. 381, 389, 404 S.E.2d 388, 392-93 (1991).

Because the court had personal jurisdiction over Mr. Grimshaw, it

had the authority to determine when that jurisdiction attached

and based upon that decision to determine and enter judgment for

the support arrearage.   That order became final twenty-one days

after being entered.   Rule 1:1.   Mr. Grimshaw failed to appeal

that order, and cannot attack the holding in the order through an

appeal filed nearly six years later.
     Moreover, Grimshaw placed himself within the court's

jurisdiction as of February 21, 1989, only a few weeks after the

original order of support.    He did so when he requested

affirmative relief in the form of a reduction in support, and

continued to do so through his participation in the equitable

distribution proceedings.    On January 13, 1992, the court found

that Grimshaw had consented to jurisdiction, and on February 12,

1992, reduced to judgment the arrearage for spousal support.    The

judgment against Mr. Grimshaw for spousal support was final

twenty-one days after entry.   Rule 1:1.   That order was not

appealed.
                                - 5 -
     The trial court sought to enforce the February 12 order

through additional orders.    The order Grimshaw seeks to appeal,

which reduced to judgment the mounting arrearages, ordered

further garnishment, and continued the cause for contempt

proceedings against Mr. Grimshaw, is such an order.    These

subsequent orders do not invalidate or supersede the February 12,

1992 order.    An order that determines the rights of the parties

is final even though further court action is necessary in order

to enforce the order.     Lee v. Lee, 142 Va. 244, 250, 128 S.E.
524, 526 (1925).    Grimshaw's failure to appeal the February 12,

1992 order rendered that order final and conclusive.    It cannot

be attacked through appeal at this late date.

     Grimshaw also claims that the trial court did not have

subject matter jurisdiction to award spousal support.    This claim

was not raised before the trial court.    However, objections to

subject matter jurisdiction may be raised at any time and are not

waivable.     Owusu v. Commonwealth, 11 Va. App. 671, 672, 401
S.E.2d 431 (1991).

     Mr. Grimshaw argues that the trial court did not have

subject matter jurisdiction to award spousal support because the

North Carolina decree did not award or reserve spousal support as

an issue.   Virginia recognizes the "divisible divorce" doctrine,

and when a divorce is obtained ex parte in another state,

Virginia courts grant full faith and credit to the ex parte

decree insofar as it adjudicates marital status.    However, full

faith and credit is given on the issues of property and support
                                 - 6 -
only if the foreign court had personal jurisdiction over the

parties.     Newport v. Newport, 219 Va. 48, 54, 245 S.E.2d 134,

138-39 (1978); Gibson v. Gibson, 5 Va. App. 426, 429, 364 S.E.2d
518, 519 (1988).

     To determine whether the North Carolina court obtained

personal jurisdiction over Mrs. Grimshaw, we must examine North

Carolina law.     See Ceyte v. Ceyte, 222 Va. 11, 13, 278 S.E.2d
791, 792 (1981).    Under North Carolina law, and indeed as a

matter of due process, the court could not obtain personal

jurisdiction over Mrs. Grimshaw due to her lack of contacts in

the state.     See Tompkins v. Tompkins, 98 N.C.App. 299, 303-04,

390 S.E.2d 766, 769 (Ct. App. 1990).     Therefore, the trial court

did not err in failing to defer to the North Carolina court on

the issue of support, and had subject matter jurisdiction to make

an award of support.

     The trial court's award of support was not void for lack of

jurisdiction.    Mr. Grimshaw's failure to appeal the final orders

of April 21, 1989 and February 12, 1992 deprived this Court of

jurisdiction to hear his appeal of issues decided in those

orders.    Therefore, his appeal is dismissed.


                                                 Appeal dismissed.




                                 - 7 -